BARRETT, J.
The order of the chancellor of New Jersey, appointing Mr. Pennington trustee for the infants, Louise Condit Smith and Saliie Barnes Smith, is a conclusive answer to this action. By this order the chancellor adjudged that a trust for these *742infants was created by the will of their mother Sallie L. D. 33. Smith and that Mr. Pennington should execute those trusts in the room and stead of the trustee named in Mrs. Sallie Smith’s will. The order also conferred upon Mr. Pennington all the rights, powers, duties, and privileges incident to the appointment. This order was within the jurisdiction of the court of chancery of New Jersey. Mrs. Sallie Smith, the testatrix, was a resident of New Jersey. She died there, and her will was executed and probated there. The proper construction of that will was clearly determinable by the courts of New Jersey, and the judgment of its court of chancery thereupon cannot be questioned here. The appellant attacks the chancellor’s exercise of jurisdiction upon the ground that the infants, represented by her as testamentary guardian, were not domiciled in the state of New Jersey. This point is without merit. The chancellor’s jurisdiction did not depend upon the residence or domicile of the infants, but upon the creation and existence of the trust in the state of New Jersey. It was the fact that Mrs. Smith died a resident of that state, and that her will was probated there, which gave the court of chancery jurisdiction. Whether th'e chancellor exercised that undoubted jurisdiction regularly depended upon the practice of the court of New Jersey. Counsel cites the law of New Jersey in support of his contention that notice of the application for Mr. Pennington's appointment should have been given to the plaintiff, “with whom the infants were sojourning.” But we cannot consider this citation. It was neither alleged nor proved upon the trial. It nowhere appears in the record. And, even if it had been alleged and proved, the failure to give such notice amounted to but a mere irregularity, not affecting the jurisdiction. If the appointment was irregularly or erroneously made, the New Jersey courts are open to the appellant. She can only complain here of a lack of jurisdiction; and that complaint, we have seen, is entirely unfounded. The conclusion is inevitable that the title to the property in question is vested in Mr. Pennington for the trust purpose specified in Mrs. Sallie Smith’s will, precisely as it was vested in the original trustee, George Condit Smith. This conclusion is not in the least affected by the incidents—-First, that the property embraced within the trust happens to be within this state; and, second, that the infants are now living here. The property is in the hands of the Central Trust Company merely as custodian for the trustee. It is quite immaterial where the trustee, places the trust property. Wherever he places it, he. must account therefor to the courts of New Jersey,'and there is not the slightest necessity for calling him into any other jurisdiction. It is true that the original trustee, in placing the trust property in the hands of the defendant corporation, agreed that that company should collect the income and pay it to him during his lifetime, and upon his death pay such income to the guardians of these children. This agreement, however, was revocable at any time. The trustee certainly could not abandon his duty in favor of a trustee of his own appointment, nor could he vary the legal effect of his own death upon the trust situation. The provision in his agreement with the trust company *743that, upon his death, that company should pay the income of the trust fund to the guardians of the children, is plainly invalid. The trust company still holds the property as custodian,—as custodian now for the new trustee, Mr. Pennington,—and that gentleman is alone authorized to receive the income, and apply it as directed in Mrs. Sallie Smith’s will. The plaintiff, as guardian of these children, has no right, as against the trustee, either to the principal or income of these securities. What part of the income she should receive from the trustee for the support and maintenance of the children is something with which we have" nothing to do. Mr. Pennington’s attorneys, in their letter to the plaintiff’s counsel of April 1, 1896, very properly offered, on Mr. Pennington’s behalf, to submit that question to the chancellor of New Jersey; but the offer was rejected, substantially for the reasons now assigned for tin-reversal of the judgment below.
It is claimed that the complaint should not in any aspect of the case have been dismissed, and that the plaintiff is entitled at least to know where her wards’ property is, and what is its condition. The difficulty with this position is that she is not entitled to know these things from the defendant corporation. She may ultimately be entitled to know them from the trustee. If at any time she is denied information by the trustee which it is his duty to furnish, or if he misconducts himself in any manner with regard to his trust, she can file her bill against him for an account or for any appropriate relief in the court of chancery of New Jersey. Tin-object of her present suit is to obtain a judgment—First, that the trustee has no interest in either the securities or the income in Unhands of the trust company; and, second, that the trust company account to her for the income. She is not entitled to either relief. She has no title either to the securities or the income, and the trustee alone has such title. It follows that the trust company is answerable solely to the trustee, and that any information which the plaintiff requires with regard to the property must be obtained from him, and not from the trustee’s custodian. The trustee was here brought in as a proper party to an action for an accounting against the trust company. He was not independently proceeded against as a trustee who had refused information with regard to the trust estate, or who had in any way misconducted himself. He was simply an adjunct to the action against the trust company for the purpose of shutting him out altogether; in other words, for the purpose, not of obtaining information or an account from a lawful trustee, but of settling the question whether he was a trustee at all.
The judgment was in all respects right, and should be affirmed, with costs to each of the respondents. All concur.